COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  RASHAD CHISHOLM,                              §              No. 08-17-00258-CR

                       Appellant,               §                Appeal from the

  v.                                            §               120th District Court

  THE STATE OF TEXAS,                           §            of El Paso County, Texas

                       State.                   §              (TC# 20120D02440)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until November 24, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before November 24, 2018.

       IT IS SO ORDERED this 10th day of October, 2018.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.